Exhibit 99.01 Shutterfly Announces Third Quarter 2011 Financial Results Net revenues increase 56% year-over-year to $76.5 million GAAP net loss of ($0.29) per diluted share Adjusted EBITDA loss of ($3.3) million REDWOOD CITY, October 26, 2011 Shutterfly, Inc. (NASDAQ:SFLY), a leading Internet-based social expression and personal publishing service, today announced financial results for the three months ended September 30, 2011. "Shutterfly delivered strong third quarter results as we continued to see healthy customer behavior and solid revenue growth in each of our businesses despite the challenging economic environment,” said President and Chief Executive Officer Jeffrey Housenbold. “Investments in our product and service offerings, platform infrastructure and people throughout 2011 have positioned us well for the Q4 holiday shopping period. Our commitment to innovation, design forward products and services, customer friendly policies, industry-leading quality and focused financial discipline continue to differentiate Shutterfly from the competition." Third Quarter 2011 Financial Highlights ● Net revenues increased 56% year-over-year to $76.5 million. ● Personalized Products & Services (PP&S) net revenues increased 73% year-over-year to $56.5 million. ● Net revenues from Prints increased 3% year-over-year to $16.1 million. ● Commercial Print net revenues totaled $3.9 million. ● Gross profit margin was 45.6% of net revenues, compared to 49.1% in Q3 2010. ● GAAP net loss was ($10.0) million, compared to ($4.8) million in Q3 2010. ● GAAP net loss per share was ($0.29), compared to ($0.17) in Q3 2010. ● Adjusted EBITDA was ($3.3) million, compared to $2.2 million in Q3 2010. ● At September 30, 2011, cash and cash equivalents totaled $68.7 million. Third Quarter 2011 Operating Metrics Shutterfly ● Existing customers generated 77% of consumer net revenues. ● Transacting customers totaled 1.4 million, a 16% year-over-year increase. ● Orders totaled 2.4 million, a 17% year-over-year increase. ● Average order value was flat year-over-year, at $23.71. Tiny Prints ● Existing customers generated 35% of Tiny Prints net revenues. ● Transacting customers totaled 144 thousand, a 6% year-over-year increase. ● Orders totaled 189 thousand, a 12% year-over-year increase. ● Average order value was $84.62; $103.82 excluding 1:1 greeting cards, a 16% year-over-year increase. Recent Operating Highlights ● Cards and Stationery lineup significantly enhanced ahead of Holiday Season – greatest ever breadth and depth of designs and styles at multiple price points. ● Launched 31 new photo book designs, further differentiating Shutterfly’s comprehensive photo book offering from the competition. ● Introduced Shutterfly StorytellingTM, an interactive destination with photo book ideas and inspiration. ● Strong growth in the creation of Youth Sports and Classroom Share Sites resulted in a record number of shares sent during the quarter. ● Improved operational efficiencies and vertical integration with Tiny Prints includingadditional manufacturing investments and automation equipment in time for peak season volumes. Business Outlook Fourth Quarter 2011 ● Net revenues to range from $270.5 million to $275.5 million. ● GAAP gross profit margin to range from 59.4% to 61.1% of net revenues. ● Non-GAAP gross profit margin to range from 60.1% to 61.8% of net revenues. ● GAAP operating income to range from $77.2 million to $82.2 million. ● Non-GAAP operating income to range from $91.2 million to $96.2 million. ● GAAP effective tax rate to range from 50% to 55%. ● GAAP net income per diluted share to range from $0.98 to $1.03. ● Weighted average diluted shares of approximately 37.6 million. ● Adjusted EBITDA to range from $96.3 million to $101.1 million. Full Year 2011 ● Net revenues to range from $480 million to $485 million. ● GAAP gross profit margin to range from 54% to 55% of net revenues. ● Non-GAAP gross profit margin to range from 55.7% to 56.7% of net revenues. ● GAAP operating income to range from $20 million to $25 million. ● Non-GAAP operating income to range from $69.5 million to $74.5 million. ● GAAP effective tax rate to range from 25% to 35%. ● GAAP diluted net income per share to range from $0.42 to $0.46. ● Weighted average diluted shares of 35.4 million. ● Adjusted EBITDA to range from 18.9% to 19.7% of net revenues. ● Capital expenditures to range from 7.0% to 7.5% of net revenues. Notes to Third Quarter 2011 Financial Results and Business Outlook Adjusted EBITDA is a non-GAAP financial measure that the Company defines as earnings before interest, taxes, depreciation, amortization and stock-based compensation. Free cash flow is a non-GAAP financial measure that the Company defines as Adjusted EBITDA less purchases of property, plant, and equipment and capitalization of software development costs. Personalized Products and Services (“PP&S”) net revenues primarily include Photo Books, Stationery and folded Greeting Cards, Calendars and Photo-based Merchandise. PP&S also includes net revenues from advertising and sponsorshipprograms. Print net revenues consist of photo prints in Wallet, 4x6, 5x7, 8x10 and various large format sizes; as well as personalized Photo Cards manufactured using a silver halide process. Commercial Print net revenues are excluded from PP&S and Print revenues, and primarily include variable, four-color direct marketing collateral manufactured and fulfilled for business customers. Average Order Value (AOV) is defined as total net revenues (excluding Commercial Print) divided by total orders. The foregoing financial guidance replaces any of the Company’s previously issued financial guidance which should no longer be relied upon. Third Quarter 2011 Conference Call Management will review the third quarter 2011 financial results and its outlook for the fourth quarter and full year 2011 on a conference call on Wednesday, October 26, 2011 at 2:00 p.m. Pacific Daylight Time (5:00 p.m. Eastern Time).To listen to the call and view the accompanying slide presentation, please visit http://www.shutterfly.com in the Investor Relations area, found in the "About Us" section. Click on the link provided for the webcast, or dial 970-315-0490.The webcast, as well as a podcast, will be archived and available at http://www.shutterfly.com.A replay of the conference call will be available through Wednesday, November 9, 2011. To hear the replay, please dial 404-537-3406, replay passcode 15498760. Non-GAAP Financial Information This press release contains certain non-GAAP financial measures.Tables are provided at the end of this press release that reconcile the non-GAAP financial measures to the most directly comparable financial measures prepared in accordance with Generally Accepted Accounting Principles (GAAP).These non-GAAP financial measures include non-GAAP gross margins, non-GAAP operating income (loss) and the related operating income (loss) margins, non-GAAP income (loss) per share, adjusted EBITDA and free cash flow.For more information, please see Shutterfly's SEC Filings. To supplement the Company's consolidated financial statements presented on a GAAP basis, we believe that these non-GAAP measures provide useful information about the Company's core operating results and thus are appropriate to enhance the overall understanding of the Company's past financial performance and its prospects for the future. These adjustments to the Company's GAAP results are made with the intent of providing both management and investors a more complete understanding of the Company's underlying operational results and trends and performance. Management uses these non-GAAP measures to evaluate the Company's financial results, develop budgets, manage expenditures, and determine employee compensation. The presentation of additional information is not meant to be considered in isolation or as a substitute for or superior to net income (loss) or net income (loss) per share determined in accordance with GAAP. Notice Regarding Forward-Looking Statements This media release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which involve risks and uncertainties. These forward-looking statements include all statements regarding the Company's financial expectations for thefourth quarter and full year 2011 set forth under the caption "Business Outlook." The Company's actual results may differ materially from those anticipated in these forward-looking statements. Factors that might contribute to such differences include, among others, economic downturns and the general state of the economy, our ability to expand our customer base and meet production requirements; our ability to retain and hire necessary employees, including seasonal personnel, and appropriately staff our operations; the impact of seasonality on our business; our ability to develop on a timely basis, as well as consumer acceptance of, new products and services; our ability to develop additional adjacent lines of business;unforeseen changes in expense levels; and competition, which could lead to pricing pressure. For more information regarding the risks and uncertainties that could cause actual results to differ materially from those expressed or implied in these forward-looking statements, as well as risks relating to our business in general, we refer you to the "Risk Factors" section of the Company's Form 10-Q for the quarter ended June 30, 2011, and the Company's other filings, which are available on the Securities and Exchange Commission's Web site at www.sec.gov. These forward-looking statements are based on current expectations and the Company assumes no obligation to update this information. # # # About Shutterfly Founded in 1999, Shutterfly, Inc. is an Internet-based social expression and personal publishing company and operates Shutterfly.com, Tiny Prints.com and Weddingpaperdivas.com. Shutterfly provides high quality products and world class services that make it easy, convenient and fun for consumers to preserve their digital photos in a creative and thoughtful manner. Shutterfly's flagship product is its award-winning photo book line, which helps consumers celebrate memories and tell their stories in professionally bound coffee table books. Shutterfly was recently named one of the top 25 Best Midsized Companies to Work For by the Great Place to Work Institute. More information about Shutterfly (NASDAQ:SFLY) is available at www.shutterfly.com. Contacts Media Relations: Gretchen Sloan, 650-610-5276 gsloan@shutterfly.com Investor Relations: Michael Look, 650-610-5910 mlook@shutterfly.com Shutterfly, Inc. Condensed Consolidated Statement of Operations (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net revenues $ Cost of net revenues Gross profit Operating expenses: Technology and development Sales and marketing General and administrative Total operating expenses Loss from operations ) Interest expense - - - ) Interest and other income, net 5 26 25 Loss before income taxes ) Benefit from income taxes Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted-average shares outstanding - basic and diluted Stock-based compensation is allocated as follows: Cost of net revenues $ Technology and development Sales and marketing General and administrative $ Shutterfly, Inc. Condensed Consolidated Balance Sheet (In thousands, except par value amounts) (Unaudited) September 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred tax asset, current portion Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deferred tax asset, net of current portion - Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Deferred tax liability - Other liabilities Total liabilities Stockholders' equity Common stock, $0.0001 par value; 100,000 shares authorized; 34,666 and 27,957 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively 3 3 Additional paid-in-capital Accumulated earnings (deficit) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Shutterfly, Inc. Condensed Consolidated Statement of Cash Flows (In thousands) (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of intangible assets Stock-based compensation, net of forfeitures Gain on disposal of property and equipment ) ) Deferred income taxes ) ) Tax benefit from stock-based compensation Excess tax benefits from stock-based compensation ) ) Changes in operating assets and liabilities: Accounts receivable, net ) Inventories ) Prepaid expenses and other current assets ) ) Other assets ) Accounts payable ) ) Accrued and other liabilities ) ) Deferred revenue Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of business and intangibles, net of cash acquired ) ) Purchases of property and equipment ) ) Capitalization of software and website development costs ) ) Proceeds from sale of equipment Proceeds from the sale of auction rate securities - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Principal payments of capital lease obligations (6
